DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on July 26, 2022 is acknowledged.  The traversal is on the ground(s) that all pending claims can be searched and examined without serious burden.  This is not found persuasive because initially, it is noted that the “serious burden” criteria (that is, ways of showing a serious burden in a restriction requirement) are not germane to Unity of Invention practice.  In the Lack of Unity requirement, the Office has shown how the inventions lack unity, and the basic facts of that analysis do not appear to be in dispute.  Furthermore, it is noted that at least some nonelected claims (in particular catalyst composition and properties; also method of making catalyst) require different searches and would be examined differently than the elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hojo et al (US 20060199047).  The reference is directed to a fuel cell system that oxidizes alcohols to form ketones and/or carboxylic acids ([0036]-[0038]).  In claim 5, the reference discloses that “said organic fuel is an alcohol which produces ketone and carbonic acid by an oxidation reaction.”  In Example 1, the reference teaches the use of Pt and Ru particles on Ketjen Black (electrically conductive carbon) as a catalyst in the oxidation of an aqueous solution of 2-propanol.  The catalyst would inherently have an electrical conductivity of 1x 10-13 S/cm or more at 30C as claimed, because the materials of the catalyst are the same as those disclosed in the instant specification as having the claimed conductivity.  
	Although the reference does not teach a specific embodiment wherein both ketones and carboxylic acids are produced (the reaction products of the 2-propanol in Example 1 are not specifically disclosed) and which also uses the catalyst having an electrical conductivity of 1x 10-13 S/cm or more at 30C as recited in claim 8, it is submitted that the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan could have used other fuels in addition to 2-propanol in Example 1, and/or adjusted reaction conditions to obtain both ketones and carboxylic acids in the reaction product.  First, it is noted that both being present in the reaction product is within the scope of Hojo et al. based on the disclosure of claim 5 of the reference.  Second, it is taught in [0071] that “Although 2-propanol was used as a fuel in Example 1, other than 2-propanol, in the cases of ethanol, butanol, ethylene glycol, diethyl ether as well, a longer power generation was respectively possible…”.  Accordingly, it is apparent that other fuels could be used in addition to or instead of 2-propanol.   Finally, it would be apparent to one skilled in the art that a mixture of primary and secondary alcohols would produce the claimed acids and ketones based on the reaction mechanisms presented at [0037].  The position is taken that the use of a fuel mixture as a way of producing both species would be well within the skill of the art.  Accordingly, claim 8 would be rendered obvious. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
July 29, 2022